
	
		I
		112th CONGRESS
		1st Session
		H. R. 1031
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Tiberi (for
			 himself and Mr. McDermott) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  shipping investment withdrawal rules in section 955 and to provide an incentive
		  to reinvest foreign shipping earnings in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 American Shipping Reinvestment Act of
			 2011.
		2.Repeal of qualified
			 shipping investment withdrawal rules
			(a)In
			 generalSection 955 of the Internal Revenue Code of 1986
			 (relating to withdrawal of previously excluded subpart F income from qualified
			 investment) is hereby repealed.
			(b)Conforming
			 amendments
				(1)Section
			 951(a)(1)(A) of the Internal Revenue Code of 1986 is amended by adding
			 and at the end of clause (i) and by striking clause
			 (iii).
				(2)Section
			 951(a)(1)(A)(ii) of such Code is amended by striking , and at
			 the end and inserting , except that in applying this clause amounts
			 invested in less developed country corporations described in section 955(c)(2)
			 (as so in effect) shall not be treated as investments in less developed
			 countries..
				(3)Section 951(a)(3)
			 of such Code (relating to the limitation on pro rata share of previously
			 excluded subpart F income withdrawn from investment) is hereby repealed.
				(4)Section 964(b) of
			 such Code is amended by striking , 955,.
				(5)The table of
			 sections for subpart F of part III of subchapter N of chapter 1 of such Code is
			 amended by striking the item relating to section 955.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of controlled foreign corporations ending on or after the date of the
			 enactment of this Act, and to taxable years of United States shareholders in
			 which or with which such taxable years of controlled foreign corporations
			 end.
			3.One-time
			 temporary dividends received deduction for previously untaxed foreign base
			 company shipping income
			(a)In
			 generalIn the case of a corporation which is a United States
			 shareholder and for which an election under this section is made for the
			 taxable year, for purposes of the Internal Revenue Code of 1986, there shall be
			 allowed as a deduction in computing taxable income under section 63 of such
			 Code an amount equal to 85 percent of the cash distributions which are received
			 during such taxable year by such shareholder from controlled foreign
			 corporations to the extent that the distributions are attributable to
			 income—
				(1)which was derived
			 by the controlled foreign corporation in taxable years beginning before January
			 1, 2005, and
				(2)which would,
			 without regard to the year earned, be described in section 954(f) of such Code
			 (as in effect before the enactment of the American Jobs Creation Act of
			 2004).
				(b)Indirect
			 dividendsA rule similar to the rule of section 965(a)(2) of the
			 Internal Revenue Code of 1986 shall apply, determined by treating cash
			 distributions which are so attributable as cash dividends.
			(c)LimitationThe
			 amount of dividends taken into account under this section shall not exceed the
			 amount permitted to be taken into account under paragraphs (1), (3) (determined
			 by substituting December 31, 2008 for October 3,
			 2004), and (4) of section 965(b) of the Internal Revenue Code of 1986,
			 determined as if such paragraphs applied to this section.
			(d)Taxpayer
			 election and designationFor purposes of subsection (a), a
			 taxpayer may, on its return for the taxable year to which this section
			 applies—
				(1)elect to apply
			 paragraph (3) of section 959(c) of the Internal Revenue Code of 1986 before
			 paragraphs (1) and (2) thereof, and
				(2)designate the
			 extent, if any, to which a cash distribution reduces a controlled foreign
			 corporation’s earnings and profits attributable to—
					(A)foreign base
			 company shipping income (determined under section 954(f) of the Internal
			 Revenue Code of 1986 as in effect before the enactment of the American Jobs
			 Creation Act of 2004), or
					(B)other earnings and
			 profits.
					(e)Election
				(1)In
			 generalThe taxpayer may elect to apply this section to—
					(A)the taxpayer’s last taxable year which
			 begins before the date of the enactment of this Act, or
					(B)the taxpayer’s first taxable year which
			 begins during the 1-year period beginning on such date.
					(2)Timing of
			 election and one-time electionSuch election may be made for a
			 taxable year—
					(A)only if made on or
			 before the due date (including extensions) for filing the return of tax for
			 such taxable year, and
					(B)only if no
			 election has been made under this section or section 965 of the Internal
			 Revenue Code of 1986 with respect to the same distribution for any other
			 taxable year of the taxpayer.
					(f)Reduction in
			 benefits for failure To maintain employment levels
				(1)In
			 generalIf, during the period consisting of the calendar month in
			 which the taxpayer first receives a distribution described in subsection (a)
			 and the succeeding 23 calendar months, the taxpayer does not maintain an
			 average employment level at least equal to the taxpayer’s prior average
			 employment, an additional amount equal to $25,000 multiplied by the number of
			 employees by which the taxpayer's average employment level during such period
			 falls below the prior average employment (but not exceeding the aggregate
			 amount allowed as a deduction pursuant to subsection (a)) shall be taken into
			 account as income by the taxpayer during the taxable year that includes the
			 final day of such period.
				(2)Prior average
			 employmentFor purposes of this paragraph, the taxpayer’s
			 prior average employment shall be the average number of
			 full-time equivalent employees of the taxpayer during the period consisting of
			 the 24 calendar months immediately preceding the calendar month in which the
			 taxpayer first receives a distribution described in subsection (a).
				(3)Aggregation
			 rulesIn determining the taxpayer’s average employment level and
			 prior average employment, all domestic members of a controlled group (as
			 defined in section 264(e)(5)(B) of the Internal Revenue Code of 1986) shall be
			 treated as a single taxpayer.
				(g)Special
			 rulesRules similar to the rules of subsections (d) and (e) and
			 paragraphs (3), (4), and (5) of subsection (c) of section 965 of the Internal
			 Revenue Code of 1986 shall apply for purposes of this section.
			(h)Effective
			 dateThis section shall apply to taxable years ending on or after
			 the date of the enactment of this Act.
			
